IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REASSIGNMENT OF JUDGES                : No. 330 Common Pleas Judicial
OF THE COURT OF COMMON PLEAS                 : Classification Docket
OF THE FIFTH JUDICIAL DISTRICT OF            :
PENNSYLVANIA                                 :
                                             :

                                       ORDER

PER CURIAM:
              AND NOW, this 2nd day of February, 2016, upon consideration of the

Petition of Jeffrey A. Manning, President Judge of the Court of Common Pleas of the

Fifth Judicial District of Pennsylvania, for the reassignment of Judges to divisions of the

court, it is hereby ORDERED that the Petition is granted and the following

reassignments are approved:

              From the Family Division to the Civil Division

              The Honorable Arnold I. Klein

              From the Family Division to the Criminal Division

              The Honorable Alexander P. Bicket


Mr. Justice Eakin did not participate in the consideration or decision of this matter.